Case 1:20-cv-20238-MGC Document 4 Entered on FLSD Docket 01/22/2020 Page 1 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

<8 A : .
Civil Action No 1:20-CV-20238-MGC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) CARTER'S INC.

 

was received by me on (date) 91/21/2020

© I personally served the summons on the individual at (place)

 

OD (date) , Or

 

C1 I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
OD (date) , and mailed a copy to the individual's last known address; or

 

63 I served the summons on (name of individual) JOLITA QUINDARA (MANAGING AGENT) , who is
designated by law to accept service of process on behalf of (name of organization) CARTER'S INC.

 

C/O COGENCY GLOBAL, INC, 850 NEW BURTON ROAD, SUITE 201, DOVER, DE 19904 OD (date) 01/21/2020 AT 2:15 PM

 

© I returned the summons unexecuted because , oF

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 01/21/2020 so

 

Server's signature

GRANVILLE MORRIS PROCESS SERVER
Printed name and title

BRANDYWINE PROCESS SERVERS, LTD, PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

   
 
 

SERVED SUMMONS; COMPLAINT ="

SWORN TO ME ON 1/21/2020

 
Case 1:20-cv-20238-MGC Document 4 Entered on FLSD Docket 01/22/2020 Page 2 of 2
Case 1:20-cv-20238-MGC Document 3 Entered on FLSD Docket 01/21/2020 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

WINDY LUCIUS

 

Plaintiffis)

V. Civil Action No. 1:20-cv-20238-MGC

CARTER'S, INC.

 

Nee , ra Nee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} CARTER'S, INC.
c/o Registered Agent COGENCY GLOBAL INC.
850 NEW BURTON ROAD
SUITE 201
DOVER, DE 19904

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014

cc @cunninghamplic.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

   

SUMMONS.
Date: ___ ant, 2020 s/P. Curtis
cnn ‘Deputy Clerk
Angela E. Noble US. District Courts

- Clerk of Court
